Citation Nr: 0636706	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
November 1973.  The appellant also had two months and nine 
days of earlier service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In March 2004, the appellant 
testified at a hearing before the undersigned sitting at the 
RO.  In September 2004, the Board remanded the appeal for 
further evidentiary development.  


FINDINGS OF FACT

1.  During the pendency of the appeal, the appellant's 
residuals of his back injury have not been manifested by 
pronounced intervertebral disc syndrome. 

2.  Since September 23, 2002, the appellant's residuals of 
his back injury have not been manifested by incapacitating 
episodes that required bed rest prescribed by a physician and 
treatment by a physician having a total duration of at least 
six weeks during the past twelve months.

3.  During the pendency of the appeal, the appellant's 
residuals of his back injury have not been manifested by a 
vertebral fracture or unfavorable ankylosis of the lumbar 
spine. 

4.  Since September 26, 2003, the appellant's residuals of 
his back injury have not been manifested by unfavorable 
ankylosis of the thoracolumbar spine

5.  Bowel and/or bladder incontinence have not been shown by 
objective medical evidence to be a residual of the 
appellant's service connected back injury.


CONCLUSION OF LAW

The appellant has not met the criteria for a rating in excess 
of 40 percent for residuals of a back injury at any time 
during the pendency of his appeal.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289 (2003); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2002, prior 
to the appealed from rating decision, along with the 
correspondence provided in February 2004, September 2004, and 
January 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a) 
save for a failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thereafter, the claim was readjudicated in the 
June 2006 supplemental statement of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal is harmless 
because, except to the extent explained below, the 
preponderance of the evidence is against the appellant's 
claim and any question as to the appropriate effective date 
to be assigned is moot.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
appellant reported that he received all of his treatment at 
the Indianapolis VA Medical Center and VA has obtained and 
associated these records with the claim's files.  The record 
also includes the appellant's treatment records from Wishard 
Health Services/Hospital.  The appellant has also been 
afforded a number of VA examinations to ascertain the 
severity of his service connected disability.  There is no 
pertinent evidence which is not currently part of the claim's 
files.  

As to the medical records on file with the Social Security 
Administration (SSA) generated in connection with his 
disability award, neither the appellant nor his 
representative have argued that they are relevant to his 
claim.  Moreover, during the pendency of the appeal, the 
appellant reported he received all of his medical care at the 
Indianapolis VA Medical Center and these records have been 
obtained and associated the claim's files.  Therefore, he 
Board finds that adjudication of his claim may go forward 
without a request for these records.  See, e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994), citing Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to 
develop pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim. 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim and adjudication of this appeal 
may go forward.



The Claim

The appellant contends that his service-connected residuals 
of a back injury are manifested by increased adverse 
symptomatology that entitles him to an increased rating.  It 
is requested that the appellant be afforded the benefit of 
the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2006), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id, at 206.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  

Most recently, a May 2003 decision rated the residuals of the 
appellant's back injury as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5294 (sacro-illac injury) 
- 5295 (low back strain).  

Since the appellant filed his claim for an increased rating 
in July 2002, there have been a number of changes in the 
criteria for rating musculoskeletal disabilities under 
38 C.F.R. § 4.71a.  The new criteria for rating 
intervertebral disc syndrome became effective September 23, 
2002.  See 67 Fed. Reg. 54349 (Aug, 22, 2002).  Further, 
additional regulatory changes for rating all other back 
disorders became effective September 26, 2003, but these did 
not change the way intervertebral disc syndrome was rated, 
except for renumbering Diagnostic Code 5293 as Diagnostic 
Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 
Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in 
the Federal Register publication of August 27, 2003.  

The statement of the case issued in January 2004 along with 
the supplemental statements of the case issued in June 2006 
notified the appellant of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the 
old criteria for rating an intervertebral disc syndrome for 
the entire period during which the appeal has been pending, 
it may only consider the new criteria when rating an 
intervertebral disc syndrome from September 23, 2002.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Likewise, while 
VA may consider the old criteria for rating all other back 
disorders for the entire period during which the appeal has 
been pending, it may only consider the new criteria for 
rating all other back disorders from September 26, 2003.  Id.

The Facts

VA treatment records show the appellant's complaints and 
treatment for low back pain following a fall in July 2001.  
See VA treatment records dated from August 2001 to May 2006.  
They also show his periodic complaints of having problems 
with pain in his lower extremities along with a problem with 
right leg giving way and occasional bowel and/or bladder 
incontinence.  Id. 

As to the severity of the back disability, an August 2002 VA 
treatment record noted the appellant had a spinal nerve 
block.  Starting in October 2002, the VA treatment records 
also show the appellant was prescribed a back brace and 
starting in February 2005 they show he was prescribed a cane.

A July 2001 lumbosacral spine x-ray showed slight narrowing 
at L5-S1 possibly indicating degenerative disc disease.  

An August 2001 lumbosacral spine magnetic resonance imaging 
evaluation (MRIs) showed spondylosis, most prominent at L5-S1 
with left lateral disc protrusion narrowing the left foramen 
and impinging on exiting right L5 nerve root and abutting 
both traversing S1 roots.  The May 2005 MRI showed lumbar 
spine degenerative changes with disc protrusion resulting in 
impingement of the left L5-S1 nerve roots and severe 
narrowing of the left foamen as well as congenital narrowing 
of the bony canal of the lumbar spine.

A March 2005 electromyography (EMG) showed mild diffuse lower 
extremity neuropathy.  

At a November 2005 initial consultation, after noting the 
appellant's complaints of low back pain and incontinence, the 
range of motion of his lumbar spine was as follows: forward 
flexion from 80 to 90 degrees; backward extension from 15 to 
25 degrees; and lateral flexion from 15 to 25 degrees.  It 
was also opined that he had pain in the L5-S1 paraspinous 
muscles.  However, the lower extremities had normal muscle 
bulk and tone, strength was 5/5 on the left and 4/5 on the 
right, ankle jerks were 2 plus, and sensation was intact 
throughout the lower extremities except for it being 
decreased in the left lower extremity at the L5-S1 
distribution.

As to the bowel incontinence, a November 2005 treatment 
record included the opinion that it was mostly psychiatric in 
origins and well controlled by diet.  The etiology of the 
urine incontinence was yet unknown but the appellant was on 
medication.

As to the radiculopathy, a March 2006 VA treatment record 
included the opinion that the appellant's radicular symptoms 
were not consistent with his MRI findings.  

At the March 2003 VA examination, the appellant complained of 
low back pain with numbness, weakness, and bladder 
incontinence.  On examination, there was evidence of lost 
back motion due to pain as well as evidence of painful motion 
spasm, weakness, and tenderness.  The range of motion of the 
appellant's lumbar spine was as follows: forward flexion to 
80 degrees and backward extension to 25 degrees.  The reduced 
motion was opined to be caused by pain.  Lumbosacral spine x-
rays showed degenerative changes. 

At the April 2005 VA neurological examination, it was opined 
that strength was difficult to assess in the lower 
extremities secondary to give way weakness but it was 
nonetheless opined that it was 5/5.  Sensory examination was 
grossly intact to light touch.  Reflexes were symmetric.  

At the April 2005 VA spinal examination, the appellant 
complained of low back pain radiating into his legs.  The 
appellant thereafter reported that his back pain caused him 
to be incapacitated for at least two weeks out of every 
month.  The appellant next reported that he has not had any 
physical therapy and medication does not help much.  

On examination, he was point tender along the entire spine.  
The range of motion of the appellant's lumbar spine was as 
follows: forward flexion to 70 degrees; backward extension to 
20 degrees; lateral bending to 20 degrees; and rotation to 20 
degrees.  It was opined that, while the appellant complained 
of pain with all motion, the examiner detected that he was 
not giving his full effort when performing these studies.  
Lower extremity strength was 4/5.  Patellar and Achilles 
reflexes were 2/4 and symmetric bilaterally.  Straight leg 
testing was negative bilaterally.  The appellant claimed to 
have no sensation to light touch at all in his lower 
extremities.  Lumbosacral spine x-rays did not show 
degenerative changes.  Thereafter, it was opined as follows:

I cannot delineate any anatomic or 
physiologic source of his problem.  The 
complaints are so multiple that it is 
impossible to know what his symptoms 
truly are and what the cause of them is, 
and impossible to delineate . . . I can 
say that I do not find any anatomic or 
physiologic abnormality.  (Emphasis 
added)

In the May 2005 addendum to the spine examination, it was 
opined that the results from the prior examination were 
inconsistent with the observations made at the appellant's 
first VA examination in 1976 and the appellant's efforts at 
his most recent examination were questionable as to weakness 
as well as to the reports of numbness. 

In the June 2005 addendum to the neurological examination, it 
was noted that the appellant's strength was 5/5 throughout, 
reflexes were plus 2 throughout, sensation to light touch was 
intact throughout, coordination was symmetric, and gait was 
normal.

At the February 2006 VA neurological examination, the 
appellant complained of chronic pain across his lower back, 
right leg giving way causing falls, and periodic pain in the 
calf muscle of both legs .  As to bowel and bladder 
incontinence, he reported that he was having problems 
approximately two years ago but this problems resolved since 
seeing a urologist and being placed on medication.  As to 
back treatment, he reported that in the past he received 
cortisone shots without much relief and he has used a cane 
for the past year.  

On examination, while he presented walking with a cane, 
examination revealed he was able to walk without the cane.  
Strength in the lower extremities, while somewhat limited by 
pain, was nonetheless clearly 5/5 in bilateral hip abduction 
and adduction.  He had significant give away weakness 
secondary to pain in the hip flexion bilaterally.  Pain was 
elicited with knee motion and he was unable to offer any 
resistance with knee motion testing.  There was slight 
weakness on dorsiflexion and of extensor hallucis longus 
bilaterally at 4 plus/5.  Plantar flexion was 5/5 
bilaterally.  Muscle strength reflexes were 3 plus 
bilaterally in the patella.  Ankle jerks were absent 
bilaterally.  On sensory examination, the appellant reported 
decreased sensation to light touch over his whole body up to 
his neck, including his trunk and back.  Likewise, on 
vibratory examination, the appellant reported decreased 
sensation over his whole body at the ankles, knees, hips, and 
along the vertebrae all the way up to the neck.  He had 
decrease temperature and pinprick sensation to mid way up his 
lower leg bilaterally.  The impression was lumbar 
degenerative changes with impingement of the left L5.  It was 
thereafter opined as follows: 

[that, while the L5 nerve root] could 
result in an L5 radiculopathy, though the 
patient's symptoms that he describes are 
not consistent with a radiculopathy 
specifically.  He reports pain across the 
low back area and pain in his calves 
bilaterally rather than a shooting pain 
down his leg which one would normally 
expect.  He does have a little bit of 
weakness in the L5 distribution . . . It 
is interesting that he reports that it is 
his right leg that gives out on him when 
the MRI findings suggest that he may have 
more problems with the left leg.  With 
regard to his bowel and bladder 
incontinence, spinal cord injury above 
the sacral level, such as he had with the 
cervical cord compression, can result in 
a spastic sphincter tone, but he may have 
had overflow incontinence which was 
successfully treated with Ditropan as he 
is currently asymptomatic in terms of 
bowel and bladder dysfunction.  
Functionally the patient symptoms of back 
pain have progressed over the years, 
likely as a result of progressive 
degenerative changes in the back, 
currently requiring the use of cane to 
walk around and functionally impacting 
him in that he occasionally falls related 
to right leg weakness and giving out on 
him.  (Emphasis added)

Lastly, at the February 2006 VA spinal examination, the 
appellant continued to complain of chronic back and leg pain.  
The appellant thereafter reported that his pain is 
debilitating and flares-up approximately two times per week.  
The appellant also claimed that his back pain causes bowel 
and bladder dysfunction which is still being evaluated by 
specialists.  He next reported that he used a cane to help 
walk.  

On examination, the appellant walked with an 
antalgic/waddling gait and was able to undress himself 
without any difficulty.  The back had no fixed flexion 
deformity or spasm.  He had tenderness along the entire 
midline spine.  The range of motion of the appellant's lumbar 
spine was as follows: forward flexion to 90 degrees; backward 
extension to 30 degrees; left lateral flexion to 15 degrees; 
right lateral flexion to 16 degrees; left rotation to 20 
degrees; and right rotation to 21 degrees.  Motor strength 
was 4/5 globally in the bilateral lower extremities.  He had 
decreased but symmetric extension throughout all dermatomes 
in the bilateral lower extremities.  Straight leg raising and 
Lasegue were negative.  It was opined that the lumbar and 
spine radiographs found in the record fail to show any bony 
abnormalities or traumatic injuries.  It was also opined that 
the May 2005 MRI showed lumbar spine degenerative changes 
with a disc protrusion and congenital narrowing of the 
vertebral canal in the lumbar spine.  The diagnoses were low 
back pain with bilateral lower extremity radiculopathy and 
congenital spinal stenosis.  As to pain on use, it was opined 
as follows:

With repetitive motion which is in the 
flexion/extension plane, the patient 
stops the examination after 5 repetitions 
stating that weakness is his major 
complaint.  He begins to experience pain 
at 60 degrees of flexion during the 
exercises.  After his 5 repetitions and 
he stops, I am able to convince him to do 
1 more for measurement.  He is able to 
maximally flex to 45 degrees with 
significant pain.  Therefore, with 
repetitive motion weakness is the 
patient's major complaint and his range 
of motion is limited 50 percent (from 90 
degrees to 45 degrees).

Intervertebral Disc Syndrome-The Old Criteria

For the entire period during which the appeal has been 
pending, the appellant is only entitled to a rating in excess 
of 40 percent for his residuals of a back injury if the 
intervertebral disc syndrome is manifested by "pronounced" 
symptoms 60 percent) (Diagnostic Code 5293).  38 C.F.R. 
§ 4.71a (2002). "Pronounced" symptoms is  defined as 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  Id.

The medical records generated since the appeal has been 
pending record complaints and/or treatment for low back pain, 
along with reduced motion, radiating pain to the lower 
extremities, decreased sensation, reduced reflexes, and/or 
diminished strength.  However, VA examiners did not find 
muscle spasms or more than minimal weakness.  Moreover, while 
the February 2006 VA neurological examiner noted lost ankle 
jerks, neither the contemporaneous spinal examiner or any of 
the earlier VA examiners notes that ankle jerks were not 
present.  In addition, these examiners only noted minimal 
lost reflexes. The above examinations essentially indicate 
that neuropathy experienced by the veteran is most likely the 
consequence of diabetes rather than the service-connected 
residuals of a low back injury. Given these facts, the Board 
finds that the appellant's adverse symptomatology did not 
equate to persistent symptoms with little intermittent relief 
at any time during which his appeal has been pending.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2006), the Board finds that the appellant's functional 
losses do not equate to more than the disability contemplated 
by the 40 percent rating assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Intervertebral Disc Syndrome-The New Criteria

Effective September 23, 2002, the appellant is entitled to a 
rating in excess of 40 percent for his residuals of a back 
injury if it's manifested by problems compatible with 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six week but less than 
four weeks during the past twelve months.  38 C.F.R. § 4.71a 
(2006).  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

In this case, despite the appellant's claims to the contrary, 
the records dating since September 23, 2002, do not show that 
a physician has ever ordered bed rest due to his low back 
disorder.  Therefore, because the record for the period since 
September 23, 2002, is negative for any evidence of physician 
ordered bed rest, the claim for an increased rating must be 
denied.  Id.


All Other Back Disorders-The Old Criteria

For the entire period during which the appeal has been 
pending, the appellant is potentially entitled to a rating in 
excess of 40 percent if his residuals of a back injury 
included inter alia a fractured vertebra under Diagnostic 
Code 5285, ankylosis of the entire spine under Diagnostic 
Code 5286, or unfavorable lumbar ankylosis under Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2002).

The evidence here reveals no suggestion that the appellant 
has a service connected fractured lumbar vertebra.  See, 
e.g., VA examination dated in March 2003, April 2005, and 
February 2006; MRIs dated in August 2001 and May 2005, and x-
rays dated in July 2001 and November 2002.  There being no 
demonstrable vertebral deformity due to a service connected 
fracture, a 10 percent rating may not be added to the rating.  
Furthermore, the back injury did not include cord involvement 
requiring long leg braces.  Finally, at each VA examination 
the appellant was able to move his lumbosacral spine at least 
to some degree in some plane of motion.  Hence, the spine is 
not ankylosed.  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  
In the absence of ankylosis, the Board may not rate his 
service-connected back disability as ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Consequently, an increased 
rating is not warranted for the appellant's service-connected 
residuals of a back injury under Diagnostic Codes 5285, 5289 
at any time during the pendency of his appeal.  38 C.F.R. 
§ 4.71a (2003).

All Other Back Disorders-The New Criteria

Effective September 26, 2003, the appellant is entitled to an 
increased rating for his residuals of a back injury if it is 
manifested by unfavorable ankylosis of the thoracolumbar 
spine or unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2006).

The clinical records show, however, no evidence of spinal 
ankylosis since September 26, 2003.  See, for example, VA 
examinations dated in April 2005 and February 2006; and MRI 
dated in May 2005.  Therefore, a higher rating cannot be 
assigned based on ankylosis, and an increased schedular 
rating is not warranted under 38 C.F.R. § 4.71a.


Other Back Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2006).  

Bladder and/or Bowel Incontinence

As indicated above, the Court in Esteban, supra, held, in 
cases where the record reflects that the appellant has 
multiple problems due to service-connected disability, it is 
possible for a appellant to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  

In this regard, the VA treatment records and VA examination 
reports note the appellant's claims that a residual of his 
service connected back injury is bowel and/or bladder 
incontinence.  And, at the February 2006 VA spine 
examination, the appellant reported that the cause of his 
problem was still unknown.

However, a November 2005 VA treatment record included the 
opinion that bowel incontinence was mostly psychiatric in 
origins and well controlled by diet and the observations that 
the etiology of the urine incontinence was as yet unknown.  
Moreover, at the February 2006 VA neurological examination, 
the appellant reported that his problems had resolved with 
urological treatment.  Furthermore, the February 2006 
neurological examiner opined that his problem was either 
caused by his non service connected cervical spine disability 
or non service connected overflow incontinence.  This medical 
opinion is not contradicted by any other medical evidence of 
record.  Evans, supra.

Given the above, the Board finds that the overwhelming weight 
of the evidence show the appellant no longer has a problem 
with bladder or bowel incontinence and, even if he did, it 
was not a residual of his back injury.  Accordingly, a 
separate compensable rating is not warranted for either 
bladder or bowel incontinence as a residual of the 
appellant's service connected back injury. 

Conclusion

Based on the appellant's written statements to the RO, 
statements to VA examiners, and personal hearing testimony 
that his back  problems prevents him from obtaining and/or 
maintaining employment, the Board considered the application 
of 38 C.F.R. § 3.321(b)(1) (2006).  Although the appellant 
has described his problems as being so bad that they 
interfere with his obtaining and maintaining employment, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his residuals of 
his back injury acting alone have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO, the claimant's statements to VA 
examiners, or the hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a service 
connected disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
and his representative's statements addressing this issue is 
not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, the preponderance of the evidence is against the 
appellant's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly,  the claim is denied. 


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a back injury, at any time during the pendency of his 
appeal, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


